DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method for condition monitoring of an ultrasonic device comprising receiving, at an analyzer, at least one environmental signal including data characterizing measurements of one or more environmental parameters of an ultrasonic transducer acquired by one or more sensors, classified in G01N 29/30.
II. Claims 12-19, drawn to a method for condition monitoring of an ultrasonic device comprising receiving, at a condition monitor, a first signal including data characterizing current measurements of a predetermined ultrasonic testing parameter as a function of time acquired by a first ultrasonic probe; and receiving, at the condition monitor, a second signal including at least one of data characterizing prior measurements of the predetermined testing parameter as a function of time acquired by the first ultrasonic probe and data characterizing current or prior measurements of the predetermined testing parameter as a function of time acquired by one or more second ultrasonic probes, different from the first ultrasonic probe, classified in G01N 29/4436.



Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have a different mode of operation. In particular, invention I requires only that at least one environmental signal includes data characterizing measurements of one or more environmental parameters of the claimed ultrasonic transducer which is acquired by one or more sensors. 
Conversely, invention II requires instead receiving, at a condition monitor, a first signal including data characterizing current measurements of a predetermined ultrasonic testing parameter as a function of time acquired by a first ultrasonic probe (emphasis added) while also requiring receiving, at the condition monitor, a second signal including at least one of data characterizing prior measurements of the predetermined testing parameter as a function of time acquired by the first ultrasonic probe and data characterizing current or prior measurements of the predetermined testing parameter as a function of time acquired by one or more second ultrasonic probes, different from the first ultrasonic probe (emphasis added). Accordingly, the relevant data that is relied upon in each of the recited methods for condition monitoring of an ultrasonic device is considered to be distinct from one another because invention II data requires parameters measured over time whereas, as claimed, the data gathered in invention I requires only a parameter is received at the analyzer and does not .
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856